Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Allan Michael McCarty, Appellant                        Appeal from the 6th District Court of Lamar
                                                         County, Texas (Tr. Ct. No. 27451). Opinion
 No. 06-19-00041-CR          v.                          delivered by Justice Stevens, Chief Justice
                                                         Morriss and Justice Burgess participating.
 The State of Texas, Appellee

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to reflect the Statute of Offense
as “481.113(c) TEXAS HEALTH AND SAFETY CODE.” As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Allan Michael McCarty, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                        RENDERED AUGUST 22, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk